Title: From Thomas Jefferson to John Trumbull, 16 September 1789
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Sep. 16. 1789.

Your favors of the 7th. and 11th. are duly received, and your attention to the article of my passage acknoleged with thankfulness. In fact, London seems my only resource, as there is nothing in any port of France which could answer my purpose. The vessel from Virginia to Havre, which you mention was certainly not arrived there on the 12th.—With respect to the Clermont Capt. Colley, the difference between his coming to Havre for me instead of Cowes is really nothing to him, and it is very great to me: for I must freight a vessel express to carry ourselves and our baggage from Havre to Cowes, must enter and pay duties on all my baggage, which is considerable and must be twice seasick instead of once. I have thought therefore that for a sum of 10, 15, or 20 guineas more he would come to Havre for me. You do not mention the size of the vessel, which is of consequence towards one’s comfort. About 200 tons or even a little less would do. If you find she will answer in size and soundness, and the captain will come to Havre, I will get you to agree with him decisively for so much over and above the 100 guineas he asked from Cowes as will reasonably induce him to come to Havre. I presume the 100 guineas proposed by him for our passages found, was to include the freight of my baggage which is between two and three cubical toises. If you can agree with him, I count you will receive this letter on the 20th. or 21st. that I can receive your answer by the post which comes in on the 27th. and in that case I will be at Havre on the 1st. day of October without fail. If I am there before the ship, I will have vessels ready to put off with my baggage to her, so that he need only come to an anchor in the mouth of the river off the mouth of the creek, without entering the creek, or coming into port at all. Should he decline this, and any other good vessel (English or American manned) can be got to come to Havre before the 10th. of Octob. I must beg the continuance of your attention; only observing that as I cannot  keep myself disengaged longer than the 27th. inst. any agreement which I should not receive notice of till after that, must be on condition it finds me not otherwise engaged. If none will come to Havre before the 10th. I must go to Cowes, however disagreeable. I shall look with anxiety to hear from you by the return of post, and am with sincere affection Dear Sir Your friend & servt.,

Th: Jefferson

